DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1, 3-6, 8-9, and 12-18, 20, 22-24 have been examined and rejected. This Office action is responsive to the amendment filed on 04/12/2021, which has been entered in the above identified application.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 13-15, 18, 20, and 24 are rejected under AIA  35 U.S.C §103 as being unpatentable over Denker et al. (US 20130311508 A1, hereinafter Denker) in view of Linda et al. (US 20170031931 A1, hereinafter Linda) in view of CAO et al. (US 20150279348 A1, hereinafter CAO).

claim 1, Denker teaches a method performed by one or more computing devices (paragraph [0033], Computer-based methods and apparatus are disclosed for maintaining a semantically meaningful model of a user's interactions with multiple applications of a computing system), the method comprising: 
	receiving, by the one or more computing devices, data from an electronic device indicating user input that initiates access to digital assistant functionality that provides search capabilities, wherein the user input that initiates access to the digital assistant functionality does not include query terms from the user (paragraph [0006], The content discovery module may be configured to generate the inference based on gaze-tracking data indicating a duration of user gaze at an on-screen location corresponding to a user interface element; paragraph [0009], a method for retrieving content in an automated fashion at a computing device includes maintaining a contextual user model including gaze-tracking data including one or more real-time sensor inputs indicative of user gaze in relation to on-screen locations of a display of the computing device; user gazing is the initiation of the assistant functionality),
obtaining, by the one or more computing devices, screen data indicating content that was displayed on a screen of the electronic device (paragraph [0033], The application that is responsible for the displayed content being viewed by a user at a given moment (as per the user's tracked gaze) may report or post the corresponding description of that content to the stored model); 
recognizing, by the one or more computing devices, one or more terms in the screen data that were displayed on the screen of the computing device, the one or more terms being recognized using data recognition processing performed on the screen data (paragraph [0043], For example, if a gaze tracking system 104 detects that the user has been looking at a particular paragraph of a document explaining `cloud computing` for a prolonged period of time, semantic visualization model 130 may make available to the framework 110 the following information: "user=user ID, action=reading document, content=cloud computing, status=read and absorbed," in addition to the date, time, and/or (perhaps, if location information is available to the system 20), the geographic location at which the interaction occurred; `cloud computing` is the one or more terms),
accessing, by the one or more computing devices, a semantic model configured to analyze in response to receiving data (paragraph [0005], The content discovery module may be configured to generate the inference based on a semantic description of a user interface element displayed at an on-screen location corresponding to the user gaze),
generating, by the one or more computing devices, a suggested search query  (paragraph [0073], the method 700 automatically (e.g., without initiation by the user) formulates a computer-executable search query using conventional query development techniques),
without performing a search based on the suggested search query, providing, by the one or more computing devices, the suggested search query, that includes the Page 2 of 22Patent Application No. 15/194,153Attorney Docket No. ZS202-20313entity, in response to receiving the user input that accesses the digital assistant functionality that provides search capabilities (paragraph [0089], In other embodiments, the system 20 may simply provide a more traditional search dialog box, or other mechanism for allowing the user to input a search request. The user responds with a natural language search request 912, which contains data characteristics ("the article," "about memory") as well as interaction characteristics ("I found online," "after Phil sent me an email," "after our last meeting")),
wherein the suggested search query is provided before the user provides query terms following initiation of access to the digital assistant functionality (paragraph [0009], formulating a search query including one or more aspects of the user-specific current interaction context, … formulating a search query including one or more aspects of the user-specific current interaction context; the search query is generated after the user gazing at a screen location, and the user has not provided any search term).
	Denker does not teach:
recognizing, by the one or more computing devices, one or more terms in the screen data that were displayed on the screen of the computing device, the one or more terms being recognized using data recognition processing performed on the screen data by a term identifier module of the one or more computing devices,
accessing, by the one or more computing devices, a semantic model configured to classify the one or more terms in response to receiving data indicating the recognized one or more terms from the term identifier module,
determining, by the one or more computing devices and using the semantic model, a semantic classification for an entity that corresponds to the recognized one or more terms, wherein the semantic classification is assigned to the one or more terms by the semantic and the semantic classification indicates at least one of a plurality of predefined information types,

	Linda teaches:
recognizing, by the one or more computing devices, one or more terms in the screen data that were displayed on the screen of the computing device, the one or more terms being recognized using data recognition processing performed on the screen data by a term identifier module of the one or more computing devices (paragraph [0040], the user has submitted the unstructured query text "hotels in wa." On receiving this query, the travel service 150 may pass the query text (along with any other additional information, such as profile information of the user) to the query processing system 154; "hotels in wa." Is the one or more terms; paragraph [0048], the query processing system 154 may utilize term-matching, to determine travel items whose descriptions include terms also within the query),
accessing, by the one or more computing devices, a semantic model configured to classify the one or more terms in response to receiving data indicating the recognized one or more terms from the term identifier module (Fig. 1, the classification module 106 is the term identifier module, paragraph [0016], once the relevant terms are extracted from the email message, the business context correlation system summarizes the relevant terms as a long bit vector, where each bit corresponds to the presence or absence of a relevant term or feature. The business context correlation system then classifies 106 the email message by inputting the bit vector to each classifier in the classification system);
(paragraph [0047], terms of the query can be annotated to identify a " type" for the term, such as: a type of travel item sought (e.g., hotel, car, flight, activity, etc.), a name or descriptor of a specific item sought (e.g., a specific hotel name, a brand of hotel, etc.,)…, block 506 may include execution of a natural language processing algorithm by the query processing system 154, which processes a query to annotate individual terms within the query with a determined term type; the entity in Fig. 3 search box 306 is the location); 
generating, a suggested search query that includes the entity based on the determined semantic classification (Fig. 3, paragraph [0043], in order to disambiguate the query "hotels in wa," the travel service 150 may request that the user select one of the geographic regions represented by the clusters 402A-C).
Since Denka teaches a method of providing computer digital assistance based on recognized user interface content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Linda, as the prior arts are from the same application field of text query of interface data, and Lindar further teaches captured screen data classification. By incorporating Linda into Denker would improve the integrity of Denker’s system by allowing additional pre- or post-processing on a query to increase the accuracy 
of results (Linda, paragraph [0021]).

a pronoun referring to the entity.
CAO teaches:
a pronoun referring to the entity (paragraph [0066], the voice output answer may be: "Tom Hanks was previously married to Samantha Lewes from 1978 to 1987." In an embodiment, subsequent sentences may be associated with pronouns rather than restating entities that are the same. For instance, rather than saying "Tom Hanks is currently married to Rita Wilson since 1988. Tom Hanks was previously married to Samantha Lewes from 1978 to 1987," the output could be instead "Tom Hanks is currently married to Rita Wilson since 1988. He was previously married to Samantha Lewes from 1978 to 1987."; the pronoun “he” refers to Tom Hanks).
Since Linda/Denker teaches a method of providing computer digital assistance based on recognized input data content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pronoun referring to the entity, as taught by CAO, as the prior arts are from the same application field of providing output information based on the identified display information, and CAO further teaches using pronoun as the output answer. By incorporating CAO into Linda/Denker would improve the integrity of Linda/Denker’s system by allowing subsequent sentences may be associated with pronouns rather than restating entities that are the same (CAO, paragraph [0066]).

As to dependent claim 3, the rejection of claim 1 is incorporated. Linda teaches the method of claim 1, wherein the recognized one or more terms in the screen data are not (Fig. 3, paragraph [0040], By use of the user interface 300, the traveler computing device 110 may submit a query to the travel service 150 by use of the search box 306; user submitting the search query 306 is the user input of search functions), and wherein determining the suggested search query comprises: 
generating a suggested search query, wherein the entity is referenced in the content indicated by the screen data (Fig. 1, paragraph [0040], On receiving this query, the travel service 150 may pass the query text (along with any other additional information, such as profile information of the user) to the query processing system 154; search text is 306 is the obtained screen data, with the location as the entity);.
Denker/Linda does not teach:
determining a pronoun for the entity; and a pronoun referring to the entity.
CAO teaches:
determining a pronoun for the entity; and a pronoun referring to the entity (paragraph [0066], the voice output answer may be: "Tom Hanks was previously married to Samantha Lewes from 1978 to 1987." In an embodiment, subsequent sentences may be associated with pronouns rather than restating entities that are the same. For instance, rather than saying "Tom Hanks is currently married to Rita Wilson since 1988. Tom Hanks was previously married to Samantha Lewes from 1978 to 1987," the output could be instead "Tom Hanks is currently married to Rita Wilson since 1988. He was previously married to Samantha Lewes from 1978 to 1987."; the pronoun “he” refers to Tom Hanks).
subsequent sentences may be associated with pronouns rather than restating entities that are the same (CAO, paragraph [0066]).


As to dependent claim 6, the rejection of claim 1 is incorporated. Linda teaches the method of claim 1, further comprising determining one or more attributes associated with the entity, and determining a query that asks about one of the attributes (paragraph [0041], As shown in FIG. 4, potential travel items related to the query "hotels in wa" may be spread across the Washington State region 400. It should be noted that the specific clusters shown in FIG. 4 are illustrative in nature only, and that potential travel items related to the query "hotels in wa" may also include travel items located outside of the Washington State region 400 (e.g., in Washington, D.C.). To disambiguate the query, the query processing system 154 can utilize a clustering algorithm (such as those described above) to cluster the results into three clusters 402A, 402B, and 402C).


claims 13, 20 and 24, Denker teaches a system (paragraph [0033], Computer-based methods and apparatus are disclosed for maintaining a semantically meaningful model of a user's interactions with multiple applications of a computing system) comprising: 
one or more computing devices and more or more storage devices storing instructions that are operable, when executed by the one or more computing devices, to cause the one or more computing devices to perform operations (Fig. 13, 1310 computer device) comprising: 
	receiving, by the one or more computing devices, data from an electronic device indicating user input that initiates access to digital assistant functionality that provides search capabilities, wherein the user input that invokes the digital assistant functionality does not include query terms from the user (paragraph [0006], The content discovery module may be configured to generate the inference based on gaze-tracking data indicating a duration of user gaze at an on-screen location corresponding to a user interface element; paragraph [0009], a method for retrieving content in an automated fashion at a computing device includes maintaining a contextual user model including gaze-tracking data including one or more real-time sensor inputs indicative of user gaze in relation to on-screen locations of a display of the computing device; user gazing is the initiation of the assistant functionality),
obtaining, by the one or more computing devices, screen data indicating content that was displayed on a screen of the electronic device when the digital assistant functionality was invoked (paragraph [0033], The application that is responsible for the displayed content being viewed by a user at a given moment (as per the user's tracked gaze) may report or post the corresponding description of that content to the stored model); 
generating, by the one or more computing devices, a suggested voice search query for a user to speak to the digital assistant functionality (paragraph [0073], the method 700 automatically (e.g., without initiation by the user) formulates a computer-executable search query using conventional query development techniques),
providing, by the one or more computing devices and without performing a search based on the suggest voice query, the suggested voice search query, that includes the Page 2 of 22Patent Application No. 15/194,153Attorney Docket No. ZS202-20313entity, for audible or visual output to a user in response to receiving the data indicating the user input that invokes digital assistant functionality that provides search capabilities (paragraph [0005], The content discovery module may be configured to generate the inference based on a semantic description of a user interface element displayed at an on-screen location corresponding to the user gaze; paragraph [0089], In other embodiments, the system 20 may simply provide a more traditional search dialog box, or other mechanism for allowing the user to input a search request. The user responds with a natural language search request 912, which contains data characteristics ("the article," "about memory") as well as interaction characteristics ("I found online," "after Phil sent me an email," "after our last meeting")),
wherein the suggested search query is provided before the user provides query terms following initiation of access to the digital assistant functionality (paragraph [0009], formulating a search query including one or more aspects of the user-specific current interaction context, … formulating a search query including one or more aspects of the user-specific current interaction context; the search query is generated after the user gazing at a screen location, and the user has not provided any search term).
	Denker does not teach:
determining, by the one or more computing devices, a classification for an entity referenced in the content indicated by the screen data,
generating, by the one or more computing devices, a suggested search query or command for a user, wherein the suggested search query or command includes the entity, wherein the suggested search query or command is generated based on the determined classification for the entity,
providing, a representation of the suggested search query or command, that includes the pronoun referring to the entity and that is generated based on the determined classification for the entity.
Linda teaches:
determining, by the one or more computing devices, a classification for an entity referenced in the content indicated by the screen data (paragraph [0047], terms of the query can be annotated to identify a " type" for the term, such as: a type of travel item sought (e.g., hotel, car, flight, activity, etc.), a name or descriptor of a specific item sought (e.g., a specific hotel name, a brand of hotel, etc.,)…, block 506 may include execution of a natural language processing algorithm by the query processing system 154, which processes a query to annotate individual terms within the query with a determined term type; the entity in Fig. 3 search box 306 is the location);
generating, by the one or more computing devices, a suggested search query or command for a user, wherein the suggested search query or command includes the (Fig. 3, paragraph [0043], in order to disambiguate the query "hotels in wa," the travel service 150 may request that the user select one of the geographic regions represented by the clusters 402A-C); and 
providing, a representation of the suggested search query or command, that includes entity and that is generated based on the determined classification for the entity (Fig. 3, 308 is the suggested search query result from the 306 search input; paragraph [0044], a prompt 308 generated by the travel service 150 to request that the user select from three geographic identifiers 310-314 identifying regions in which travel items resulting from the query "hotels in wa" are located. Each of the geographic identifiers 310-314 corresponds to one of the clusters 402A-C shown in FIG. 4 (where identifier 310, "Hotels in Seattle, Wash.," corresponds to cluster 402A; identifier 312, "Hotels in Spokane, Wash.," corresponds to cluster 402B; and identifier 314, "Hotels in Yakima, Wash.," corresponds to cluster 402C); “which” in 308 is the pronoun that refers to location entity of 306).
Since Denka teaches a system of providing computer digital assistance based on recognized user interface content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Linda, as the prior arts are from the same application field of text query of interface data, and Lindar further teaches captured screen data classification. By incorporating Linda into Denker would improve the integrity of Denker’s system by allowing additional pre- or post-processing on a query to increase the accuracy 
of results (Linda, paragraph [0021]).

a pronoun referring to the entity.
CAO teaches:
a pronoun referring to the entity (paragraph [0066], the voice output answer may be: "Tom Hanks was previously married to Samantha Lewes from 1978 to 1987." In an embodiment, subsequent sentences may be associated with pronouns rather than restating entities that are the same. For instance, rather than saying "Tom Hanks is currently married to Rita Wilson since 1988. Tom Hanks was previously married to Samantha Lewes from 1978 to 1987," the output could be instead "Tom Hanks is currently married to Rita Wilson since 1988. He was previously married to Samantha Lewes from 1978 to 1987."; the pronoun “he” refers to Tom Hanks).
Since Denker/Linda teaches a system of providing computer digital assistance based on recognized input data content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a pronoun for the entity; and a pronoun referring to the entity, as taught by CAO, as the prior arts are from the same application field of providing output information based on the identified display information, and CAO further teaches using pronoun as the output answer. By incorporating CAO into Denker/Linda would improve the integrity of Denker/Linda’s system by allowing subsequent sentences may be associated with pronouns rather than restating entities that are the same (CAO, paragraph [0066]).

As to dependent claim 14, the rejection of claim 13 is incorporated. Linda teaches the system of claim 13, wherein determining the classification comprises selecting an entity (paragraph [0047], terms of the query can be annotated to identify a " type" for the term, such as: a type of travel item sought (e.g., hotel, car, flight, activity, etc.), a name or descriptor of a specific item sought (e.g., a specific hotel name, a brand of hotel, etc.,)…, block 506 may include execution of a natural language processing algorithm by the query processing system 154, which processes a query to annotate individual terms within the query with a determined term type; the entity in Fig. 3 search box 306 is the location).

As to dependent claim 15, the rejection of claim 13 is incorporated. Denker teaches the system of claim 13, wherein the voice suggested voice search query comprises generating text of the voice search query that includes the entity referenced in the content indicated by the screen data (paragraph [0089], The illustrative display 910 is at least a portion of a display screen of a computing device and includes a natural language (e.g., voice or text) interface to the search module 280.); 
Denker/Linda does not teach:
determining a pronoun for the entity; and a pronoun referring to the entity.
CAO teaches:
determining a pronoun for the entity; and a pronoun referring to the entity (paragraph [0066], the voice output answer may be: "Tom Hanks was previously married to Samantha Lewes from 1978 to 1987." In an embodiment, subsequent sentences may be associated with pronouns rather than restating entities that are the same. For instance, rather than saying "Tom Hanks is currently married to Rita Wilson since 1988. Tom Hanks was previously married to Samantha Lewes from 1978 to 1987," the output could be instead "Tom Hanks is currently married to Rita Wilson since 1988. He was previously married to Samantha Lewes from 1978 to 1987."; the pronoun “he” refers to Tom Hanks).
Since Denker/Linda teaches a system of providing computer digital assistance based on recognized input data content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a pronoun for the entity; and a pronoun referring to the entity, as taught by CAO, as the prior arts are from the same application field of providing output information based on the identified display information, and CAO further teaches using pronoun as the output answer. By incorporating CAO into Denker/Linda would improve the integrity of Denker/Linda’s system by allowing subsequent sentences may be associated with pronouns rather than restating entities that are the same (CAO, paragraph [0066]).

As to dependent claim 18, the rejection of claim 13 is incorporated. Linda teaches the system of claim 13, further comprising determining one or more attributes associated with the entity type, and determining a search query that asks about one of the attributes  (paragraph [0041], As shown in FIG. 4, potential travel items related to the query "hotels in wa" may be spread across the Washington State region 400. It should be noted that the specific clusters shown in FIG. 4 are illustrative in nature only, and that potential travel items related to the query "hotels in wa" may also include travel items located outside of the Washington State region 400 (e.g., in Washington, D.C.). To disambiguate the query, the query processing system 154 can utilize a clustering algorithm (such as those described above) to cluster the results into three clusters 402A, 402B, and 402C).

Claims 5, and 17 are rejected under AIA  35 U.S.C §103 as being unpatentable over Denker et al. (US 20130311508 A1, hereinafter Denker) in view of Linda et al. (US 20170031931 A1, hereinafter Linda) in view of CAO et al. (US 20150279348 A1, hereinafter CAO) and in view of KUO et al. (US 20120078936 A1, hereinafter KUO).

As to dependent claim 5, the rejection of claim 1 is incorporated. Denker/Linda/CAO does not teach the method of claim 1, wherein determining the suggested search query comprises: 
identifying one or more query types associated with the semantic classification; selecting a particular query type from the one or more query types; and 
determining a suggested search query of the particular query type.
KUO teaches:
identifying one or more query types associated with the semantic classification
(Fig. 4, paragraph [0037], As shown in FIG. 4, the ambiguous user query 414 "tiger" generates various different types of query results associated with the word "tiger." To refine the user query 414, or disambiguate the user's intent, visual cues are presented in association with the various query results);
selecting a particular query type from the one or more query types (paragraph
[0037], based on a user's selection of image visual cue 416 and/or selection of textual item visual cue 428, query results that are grouped together as being associated with image visual cue 416 and textual item visual cue 428 may be presented to a user); and 
determining a suggested search query of the particular query type (paragraph [0037], As such, a user who intended to enter "Siberian tiger" into query box 412 may refine the query results presented to only those relating to a particular group of query results by virtue of selecting a visual cue).
Since Denker/Linda/CAO teaches a method of providing computer digital assistance based on recognized input data content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying one or more query types associated with the semantic classification,selecting a particular query type from the one or more query types, and determining a suggested search query of the particular query type, as taught by KUO, as the prior arts are from the same application field of user interface data recognition. By incorporating KUO into Denker/Linda/CAO would expand the utility of Denker/Linda/CAO’s system by allowing to refine the query results presented to only those relating to a particular group of query results by virtue of selecting a visual cue (KUO, paragraph [0037]).


As to dependent claim 17, the rejection of claim 13 is incorporated. Denker/Linda/CAO does not teach the system of claim 13, wherein generating the suggested voice search query comprises: 

selecting a particular search query type from the one or more search query types, and 
generating a search query of the particular search query type.
KUO teaches:
identifying one or more search query types associated with the semantic classification (Fig. 4, paragraph [0037], As shown in FIG. 4, the ambiguous user query 414 "tiger" generates various different types of query results associated with the word "tiger." To refine the user query 414, or disambiguate the user's intent, visual cues are presented in association with the various query results);
selecting a particular search query type from the one or more search query types
(paragraph [0037], based on a user's selection of image visual cue 416 and/or selection of textual item visual cue 428, query results that are grouped together as being associated with image visual cue 416 and textual item visual cue 428 may be presented to a user); and 
generating a search query of the particular search query type (paragraph [0037], As such, a user who intended to enter "Siberian tiger" into query box 412 may refine the query results presented to only those relating to a particular group of query results by virtue of selecting a visual cue).
Since Denker/Linda/CAO teaches a system of providing computer digital assistance based on recognized input data content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to to refine the query results presented to only those relating to a particular group of query results by virtue of selecting a visual cue (KUO, paragraph [0037]).

Claim 4 is rejected under AIA  35 U.S.C §103 as being unpatentable over Linda et al. (US 20170031931 A1, hereinafter Linda) in view of CAO et al. (US 20150279348 A1, hereinafter CAO) and in view of Muguda (US 8326833 B2, hereinafter Muguda).

As to dependent claim 4, the rejection of claims 3 is incorporated. Denker/Linda/CAO does not teach the method of claim 3, determining the pronoun comprises: 
accessing mapping data that indicates pronouns for a plurality of entities; and selecting a pronoun that the mapping data indicates corresponds to the entity.
Muguda teaches:
access mapping data that indicates pronouns for a plurality of entities (Col 4 line 9-12, Discourse analyzer 316c performs anaphora resolution by creating a list of all prior nouns and filtering the list based on the proximity to the pronoun, if applicable, other characteristics between the noun and pronoun match (e.g., gender).  The list of all prior nous matching the pronouns is the mapping data); and 
selecting a pronoun that the mapping data indicates corresponds to the entity (Col 4 line 2-8, "Anaphora resolution" is utilized to analyze text that includes pronouns and is a method of associating the pronouns to nouns to which the pronouns refer.  For example, consider the following text sample: "John has a dog.  It is cute." Utilizing anaphora resolution, discourse analyzer 316c determines that the pronoun in the text sample is "it" and the pronoun refers to "dog". The entity is “dog”, and is mapped as pronoun “it”).
Since Denker/Linda/CAO teaches a method of providing computer digital assistance based on recognized input data content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate access mapping data that indicates pronouns for a plurality of entities, and selecting a pronoun that the mapping data indicates corresponds to the entity, as taught by Muguda, as the prior arts are from the same application field of user interface data recognition and substituting. By incorporating Muguda into Denker/Linda/CAO would expand the utility of Denker/Linda/CAO’s system by allowing to make the associations between pronoun and noun based on the information provided (Muguda, Col 4 line 23-25).


Claim 16 is rejected under AIA  35 U.S.C §103 as being unpatentable over Denker et al. (US 20130311508 A1, hereinafter Denker) in view of Linda et al. (US 20170031931 A1, hereinafter Linda) in view of CAO et al. (US 20150279348 A1, hereinafter CAO) and in view of Muguda (US 8326833 B2, hereinafter Muguda).

As to dependent claim 16, the rejection of claims 15 is incorporated. Denker/Linda/CAO does not teach the system of claim 15, determining the pronoun comprises: 
accessing mapping data that indicates pronouns for a plurality of entities; and selecting a pronoun that the mapping data indicates corresponds to the entity.
Muguda teaches:
access mapping data that indicates pronouns for a plurality of entities (Col 4 line 9-12, Discourse analyzer 316c performs anaphora resolution by creating a list of all prior nouns and filtering the list based on the proximity to the pronoun, if applicable, other characteristics between the noun and pronoun match (e.g., gender).  The list of all prior nous matching the pronouns is the mapping data); and 
selecting a pronoun that the mapping data indicates corresponds to the entity (Col 4 line 2-8, "Anaphora resolution" is utilized to analyze text that includes pronouns and is a method of associating the pronouns to nouns to which the pronouns refer.  For example, consider the following text sample: "John has a dog.  It is cute." Utilizing anaphora resolution, discourse analyzer 316c determines that the pronoun in the text sample is "it" and the pronoun refers to "dog". The entity is “dog”, and is mapped as pronoun “it”).
Since Denker/Linda/CAO teaches a system of providing computer digital assistance based on recognized input data content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to to make the associations between pronoun and noun based on the information provided (Muguda, Col 4 line 23-25).

Claims 22-23 are rejected under AIA  35 U.S.C §103 as being unpatentable over Denker et al. (US 20130311508 A1, hereinafter Denker) in view of Linda et al. (US 20170031931 A1, hereinafter Linda) in view of CAO et al. (US 20150279348 A1, hereinafter CAO) and in view of BINDER et al. (US 20140222436 A1, hereinafter BINDER).

As to dependent claim 22, the rejection of claim 13 is incorporated. Denker/Linda/CAO does not teach the e system of claim 13, wherein receiving data indicating user input that invokes digital assistant functionality comprises data indicating an utterance of a hot word; and
wherein providing the suggested voice search query comprises providing audio data comprising a synthesized speech representation of the suggested voice search query.
BINDER teaches:
(paragraph [0007], one technique for initiating a speech-based service with a voice trigger is to have the speech-based service continuously listen for a predetermined trigger word, phrase, or sound such as "Hey, SIRI". "Hey, SIRI" is the hot word); and 
wherein providing the suggested voice search query comprises providing audio data comprising a synthesized speech representation of the suggested voice search query (paragraph [0042], generating output responses to the user in an audible (e.g., speech) and/or visual form, with audible form is a synthesized speech representation of the suggested voice query.).
Since Denker/Linda/CAO teaches a system of providing computer digital assistance based on recognized input data content categories, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving data indicating user input that invokes digital assistant functionality comprises data indicating an utterance of a hot word, and wherein providing the suggested voice search query comprises providing audio data comprising a synthesized speech representation of the suggested voice search query, as taught by BINDER, as the prior arts are from the same application field of providing user interface further screen data information based on the identified user input content information. By incorporating BINDER into Denker/Linda/CAO would expand the utility of Denker/Linda/CAO’s system by allowing completing the structured query, and performing the actions required to "complete" the user's ultimate request (BINDER, paragraph [0093]).
claim 23, the rejection of claim 13 is incorporated. Denker/Linda/CAO does not teach the system of claim 13, wherein the user input that invokes digital assistant functionality does not include query terms from the user, and the suggested voice search query is provided before the user provides query terms following invocation of the digital assistant functionality.
BINDER teaches:
the user input that invokes digital assistant functionality does not include query terms from the user, and the suggested voice search query is provided before the user provides query terms following invocation of the digital assistant functionality (paragraph [0007], one technique for initiating a speech-based service with a voice trigger is to have the speech-based service continuously listen for a predetermined trigger word, phrase, or sound such as "Hey, SIRI". Speech analysis is performed after the a speech-based service is invoked).
Since Denker/Linda/CAO teaches a system of providing computer digital assistance based on recognized input data content categories, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user input that invokes digital assistant functionality does not include query terms from the user, and the suggested voice search query is provided before the user provides query terms following invocation of the digital assistant functionality, as taught by BINDER, as the prior arts are from the same application field of providing user interface further screen data information based on the identified user input content information. By incorporating BINDER into Denker/Linda/CAO would expand the utility of Denker/Linda/CAO’s system by allowing completing the structured query, and performing the actions required to "complete" the user's ultimate request (BINDER, paragraph [0093]).

Claim 8 is rejected under AIA  35 U.S.C §103 as being unpatentable over Denker et al. (US 20130311508 A1, hereinafter Denker) in view of Linda et al. (US 20170031931 A1, hereinafter Linda) in view of CAO et al. (US 20150279348 A1, hereinafter CAO) and in view of Butin et al. (US 6244873 B1, hereinafter Butin, IDS listed document).

As to dependent claim 8, the rejection of claim 1 is incorporated. Denker/Linda/CAO does not teach the method of claim 1, wherein recognizing the one or more terms comprises recognizing the one or more terms displayed on the screen of the computing device using optical character recognition on the screen data.
Butin teaches:
recognizing the one or more terms comprises recognizing the one or more terms displayed on the screen of the computing device using optical character recognition on the screen data (paragraph [0050], Textual characteristics may be identified Optical Character Recognition (OCR) techniques, such as by locating "islands" of connected pixels, each island typically defining a single character (such as a letter, a number or a symbol). A whole word may be identified by determining a series of characters positioned adjacently).
Since Denker/Linda/CAO teaches a method of providing computer digital assistance based on recognized input data content, it would have been obvious to one a whole word may be identified by determining a series of characters positioned adjacently (Butin, paragraph [0050]).

Claim 9 is rejected under AIA  35 U.S.C §103 as being unpatentable over Denker et al. (US 20130311508 A1, hereinafter Denker) in view of Linda et al. (US 20170031931 A1, hereinafter Linda) in view of CAO et al. (US 20150279348 A1, hereinafter CAO) and in view of Butin et al. (US 6244873 B1, hereinafter Butin, IDS listed document) and in view of O'Donnell et al. (US 20150227522 A1, hereinafter O'Donnell).

As to dependent claim 9, the rejection of claim 8 is incorporated. Linda teaches the method of claim 8, wherein recognizing the one or more terms comprises recognizing multiple different terms; and determining a suggested search query that refers to the entity corresponding to one term (Fig. 3, paragraph [0043], in order to disambiguate the query "hotels in wa," the travel service 150 may request that the user select one of the geographic regions represented by the clusters 402A-C).
Denker/Linda/CAO/Butin does not teach:

O'Donnell teaches:
anking the recognized multiple different terms; and determining a suggest item that refers to the highest-ranking term (paragraph [0010], if a keyword is a highest ranking keyword of a query the keyword may be presented in a list of probable or suggested search queries for selection of a media file. The highest rank keyword is the term to provide the suggest request).
Since Denker/Linda/CAO/Butin teaches a method of providing computer digital assistance based on recognized input data content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate anking the recognized multiple different terms; and determining a suggest item that refers to the highest-ranking term, as taught by O'Donnell, as the prior arts are from the same application field of user interface screen data recognition. By incorporating O'Donnell into Denker/Linda/CAO/Butin would expand the utility of Denker/Linda/CAO/Butin’s system by allowing possible queries created based on content of a response (O'Donnell, paragraph [0010]).


Claim 12 is rejected under AIA  35 U.S.C §103 as being unpatentable over Denker et al. (US 20130311508 A1, hereinafter Denker) in view of Linda et al. (US 20170031931 A1, hereinafter Linda) in view of CAO et al. (US 20150279348 A1, hereinafter CAO) and in view of O'Donnell et al. (US 20150227522 A1, hereinafter O'Donnell).

As to dependent claim 12, the rejection of claim 1 is incorporated. Denker/Linda/CAO does not teach the method of claim 1, further comprising determining that the screen references only a single entity or only a single entity of a particular entity type; and wherein providing the suggested search query is performed in response to determining only a single entity or only a single entity of a particular entity type.
O'Donnell teaches:
determining that the screen references only a single entity or only a single entity of a particular entity type; and wherein providing the suggested search query is performed in response to determining only a single entity or only a single entity of a particular entity type (paragraph [0010], if a keyword is a highest ranking keyword of a query the keyword may be presented in a list of probable or suggested search queries for selection of a media file. The highest rank keyword is the single entity to provide the suggest request).
Since Denker/Linda/CAO teaches a method of providing computer digital assistance based on recognized input data content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining that the screen references only a single entity or only a single entity of a particular entity type; and wherein providing the suggested search query is performed in response to determining only a single entity or only a single entity of a particular entity type, as taught by O'Donnell, as the prior arts are from the same possible queries created based on content of a response (O'Donnell, paragraph [0010]).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 13, 20, and 24.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Q.W./

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143